242 S.W.3d 369 (2008)
James HELENTHAL Individually and as President of Tri-State Shopper, Inc., and his wife, Jeni Helenthal, Appellants/Cross-Respondents,
v.
Charles POLK and Cheryl Polk, Respondents/Cross-Respondents/Cross-Appellants, and
Lathrop & Gage, L.C., Intervenor/Respondent.
No. ED 88115.
Missouri Court of Appeals, Eastern District, Division Three.
September 11, 2007.
Motion for Rehearing and/or Transfer Denied October 18, 2007.
Application for Transfer Denied January 22, 2008.
James E. Hullverson, Jr., Clayton, MO, for appellants.
Jeffrey K. Suess, Heather J. Hayes, St. Louis, MO, for respondents.
Paul E. Kovacs, Jay A. Summerville, St. Louis, MO, for intervenor.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and NANNETTE A. BAKER, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 18, 2007.

ORDER
PER CURIAM.
The Helenthals appeal from the trial court's judgment awarding them some, but not all, of their requested relief, following a trial on the issue of damages, held after the trial court entered default judgment against the Polka. The Helenthals also appeal from the trial court's judgment allowing Lathrop & Gage, L.C., to intervene in the Helenthals' action against the Folks. The Polka cross-appeal from the trial court's judgment denying their motion to set aside the default judgment entered against them. The Polka also appeal from the judgment entered against them following the damages trial. An opinion would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(1) and (5).[1]
NOTES
[1]  All pending motions are denied.